     Case 2:18-cv-00503-JTM-JCW Document 147 Filed 09/24/19 Page 1 of 1



                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF LOUISIANA



ROBERT JONES                                    CIVIL ACTION


VERSUS                                          NO: 18-503


LEON CANNIZZARO JR. ET AL.                      SECTION: “H”(1)


                                  ORDER

      Before the Court is Defendant’s Motion for Partial Summary Judgment
Concerning Post-Conviction Brady Violations (Doc. 118).
      Accordingly;
      IT IS ORDERED that the parties shall file supplemental briefing not
to exceed 5 pages by October 4, 2019 addressing the following issue: How would
a finding of a post-conviction Brady violation by Defendant affect the outcome
of this case?


            New Orleans, Louisiana, on this 20th day of September, 2019.


                                    ______________________________________
                                    JANE TRICHE MILAZZO
                                    UNITED STATES DISTRICT JUDGE
